Citation Nr: 1032987	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss 
disability.

2. Entitlement to service connection for chest pain.

3. Entitlement to service connection for shortness of breath.

4. Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 2001 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO or Agency of Original 
Jurisdiction).  

The claim of service connection for posttraumatic stress disorder 
and the claims of service connection for chest pain or for 
shortness of breath secondary to service-connected anxiety are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.



FINDINGS OF FACT

1.  A bilateral hearing loss disability for the purpose of VA 
disability compensation since service or currently is not shown.

2.  A permanent physical disability manifested by chest pain 
since service or currently is not shown. 

3.  A permanent physical disability manifested by shortness of 
breath since service or currently is not shown.






CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).

2.  A permanent physical disability manifested by chest pain was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A permanent physical disability manifested by shortness of 
breath was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, dated in 
July 2005 and in July 2006.  The Veteran was notified of the 
evidence needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  

As for content and the timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (regarding notice of the elements of the claim).  

Although the Veteran was not notified of the provisions for the 
effective date of a claim and for the degree of disability 
assignable, since the claims of service connection are denied, no 
effective date or disability can be assigned as a matter of law 
and the omission has not prejudiced the Veteran's claims.  
Dingess at 494-95.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records, private medical records, and VA medical records.  The 
Veteran was afforded a VA audiology examination. 
On th claims of service connection for chest pain and shortness 
of breath, in the absence of competent evidence of a current 
diagnosis and in the absence of credible evidence of continuity 
of symptomatology, there is no possible association with service, 
and VA is not required to further develop the claims by affording 
the Veteran a VA examination or by obtaining a VA medical opinion 
under the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed disabilities were the result of 
participation in combat with the enemy, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Service Connection 

The service records show that the Veteran was assigned to a Navy 
fighter squadron as a maintenance technician and the squadron was 
deployed to Southwest Asia from April 2003 to September 2003 
aboard the USS Nimitz, which served in the Persian Gulf and the 
Arabian Sea.   The Veteran's medals and ribbons included the Navy 
Unit Commendation Medal, Global War on Terrorism Service Medal, 
Global War on Terrorism Expeditionary Medal, and Sea Service 
Deployment Ribbon. 

Bilateral Hearing Loss 

Facts

The service treatment records show that on entrance examination 
in June 2001, 
an audiogram showed that at the tested frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz in each ear, the puretone thresholds 
were below 20 decibels.  On an audiogram in September 2001, at 
the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
in each ear, the puretone thresholds were below 20 decibels. 

In March 2002, the Veteran failed the flight deck physical test 
for hearing conversation.  On further evaluation, the Veteran 
complained of right ear pain and hearing loss.  The Veteran 
stated that about a month prior he had hurt his right ear while 
wrestling, after which he noted pain and increased sensitivity to 
jet noise. The assessment was right ear hearing loss, probably 
temporary.  Audiograms were ordered and the Veteran was to have a 
further work-up if his hearing did not improve.  An audiogram in 
March 2002 showed right ear hearing loss in the tested 
frequencies.  For the left ear, the puretone thresholds were 
below 20 decibels.  A second audiogram about a week later showed 
that at the tested frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz in each ear, the puretone thresholds were below 20 
decibels. 
In October 2002 and in January 2003, the Veteran passed the 
flight deck physical for hearing conversation.  On an audiogram 
in May 2003, at the tested frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz in the right ear, three puretone thresholds were 
above 26 decibels, but not 40 or above; in the left ear one 
puretone threshold was above 26 decibels, but not 40 or above. 

On audiograms in January 2005 and on separation examination in 
June 2005, at the tested frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz in each ear, the puretone thresholds were below 20 
decibels.  On each occasion, the Veteran denied hearing loss. 

After service, VA records show that in October 2005 the Veteran 
gave a history of hearing loss. 

On VA examination in August 2007, the Veteran stated that in the 
Navy he was exposed to aircraft and ship noise and that he wore 
hearing protection.  An audiogram showed that at the tested 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right 
ear, the puretone thresholds were 5, 5, 0, 15, and 15, 
respectively, and in the left ear, the puretone thresholds were 
10, 10, 5, 10, and 15, respectively.  Speech recognition was 100 
percent in the right ear and 96 percent in the left ear.   The 
diagnosis was hearing within normal limits, bilaterally.    

Analysis 

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as 
authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).





Hearing loss for the purpose of VA disability compensation is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for hearing loss of the sensorineural type, if the disability is 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

On the basis of the service treatment records, in March 2002, the 
Veteran failed the flight deck physical test for hearing 
conversation.  On evaluation, the Veteran stated that about a 
month prior he had hurt his right ear while wrestling, after 
which he noted pain and increased sensitivity to jet noise. The 
assessment was right ear hearing loss, probably temporary.  An 
audiogram in March 2002 showed right ear hearing loss in the 
tested frequencies.  For the left ear, the puretone thresholds 
were below 20 decibels.  A second audiogram about a week later 
showed that at the tested frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz in each ear, the puretone thresholds were below 20 
decibels.  On an audiogram in May 2003 for the right ear, three 
puretone thresholds were above 26 decibels; in the left ear one 
puretone threshold was above 26 decibels, but not 40 or above.  
On audiograms in January 2005 and on separation examination in 
June 2005, at the tested frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz in each ear, the puretone thresholds were below 20 
decibels.  

While there were upward shifts in the puretone thresholds for the 
right ear in 2002 and in 2003, the audiograms in 2005 and on 
separation examination show that the puretone thresholds in the 
right ear were below 20 decibels, that is, the audiograms, showed 
that the right ear hearing was at the level it was before the 
upward shifts in 2002 and in 2003.  

In other words, the right ear hearing impairment in 2002 and 2003 
was temporary and not evidence of a permanent hearing loss 
disability.  

For the left ear, while there was an upward shift at one 
frequency on an audiogram in 2003, the audiograms in 2005 and on 
separation examination show that the puretone thresholds in the 
left ear were below 20 decibels, that is, the audiograms, showed 
that the left ear hearing was at the level it was before the 
upward shift in 2003.  In other words, the left ear hearing 
impairment in 2003 was temporary and not evidence of a permanent 
left ear hearing loss disability. 

For these reasons, a permanent right and left ear hearing loss 
disability as defined in 38 C.F.R. § 3.385 was not affirmatively 
shown to be present during service and service connection under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

As impaired hearing in the right ear was noted on two occasions 
and impaired hearing in the left ear was noted on one occasion 
during service, the principles of service connection, pertaining 
to chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) apply.

As for chronicity, on audiograms in 2005 and on separation 
examination, the Veteran had normal hearing in each ear as the 
puretone thresholds were below 20 decibels.  As the service 
treatment record lacks the documentation of the combination of 
manifestations sufficient to identify a hearing loss disability 
under 38 C.F.R. § 3.385 and sufficient observation to establish 
chronicity during service, chronicity in service is not 
adequately supported.  

As chronicity in service is not shown, then service connection 
may be shown by either continuity of symptomatology after 
service, 38 C.F.R. § 3.303(b), or by initial diagnosis after 
service, when all the evidence establishes that the disability 
was incurred in service, 38 C.F.R. § 3.303(d).

After service, the Veteran gave a history of impaired hearing in 
October 2005. On VA examination in August 2007, the Veteran gave 
a history of noise exposure in the Navy. 

Although the Veteran is competent to describe symptoms of 
impaired hearing, a hearing loss disability is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of a 
hearing loss disability therefore is medical in nature, that is, 
not capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition, a contemporaneous 
medical diagnosis, or symptoms that later support a diagnosis by 
a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (noting that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition (noting, 
in a footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer)).

In this case, the diagnosis of a bilateral hearing loss 
disability is based on results of audiology testing that meets 
the standard of a hearing loss disability under 38 C.F.R. § 
3.385.

For this reason, bilateral hearing loss is not a simple medical 
condition that a lay person is competent to identify as a lay 
person is not qualified through education, training, or 
experience to interpret audiology testing, and the Board 
determines that bilateral hearing loss disability is not a simple 
medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).
Whereas here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.

Based on VA audiology testing in August 2007 by an audiologist, 
who is qualified through education, training, or experience to 
offer a diagnosis, the Veteran's bilateral hearing did not meet 
the standard of a hearing loss disability under 38 C.F.R. § 3.385 
(any of the tested frequencies is 40 decibels or greater, or 
least three of the tested frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent) as the puretone thresholds in the tested 
frequencies in each ear were below 20 decibels and speech 
recognition was 100 percent in the right ear and 96 percent in 
the left ear.  

Also, there is no evidence of a contemporaneous diagnosis of a 
bilateral hearing loss disability before 2007.  And there is no 
evidence that a health-care professional has expressed the 
opinion that the Veteran has a bilateral hearing loss disability 
that had onset in service. 

As a bilateral hearing loss disability for the purpose of VA 
disability compensation under 38 C.F.R. § 3.385 has not been 
diagnosed by audiology testing since service or currently, there 
can be no valid claim for service connection absent proof of a 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of competent evidence of a current diagnosis of a 
bilateral hearing loss disability under 38 C.F.R. § 3.385, Board 
does not reach the question of continuity of symptomatology after 
service, 38 C.F.R. § 3.303(b), or the provisions of 38 C.F.R. § 
3.303(d), pertaining to an initial diagnosis after service.

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b). 

Chest Pain 

Shortness of breath

Facts

The service treatment records show that in October 2001 the 
Veteran complained of chest pain, shortness of breath, and a 
cough.  After two weeks, the final assessment viral syndrome.  

In March and April 2002, the Veteran was evaluated of chest pain 
and shortness of breath.  An electrocardiogram (EKG) showed a 
nondescript T-wave, otherwise the EKG was normal.  Chest x-rays 
were also normal.  No obvious etiology of the chest pain and of 
shortness of breath was found.  The final assessment was anxiety 
with panic attacks.  In July 2002, the Veteran complained of 
shortness of breath with aerobic exercise.  There were no signs 
of respiratory distress.  Chest x-rays showed no obvious signs of 
bronchitis or pneumonia.  A pulmonary function testing was read 
as normal.

From April to September 2003, the Veteran's squadron was deployed 
to Southwest Asia on the USS Nimitz.  In a post-deployment health 
assessment in October 2003, the Veteran denied chest pain and 
breathing difficulty during the deployment.  In May 2004, the 
Veteran complained of left-sided chest side, which appeared 
respiratory.  An EKG showed no acute changes.  

In January 2005, the Veteran denied having heart problems or 
shortness of breath.  He indicated that he had exposure to 
respiratory irritants, namely, smoke, jet fuel, solvents, 
hydraulic fluid, and isocyanate.  A chest X-ray was negative.  
A pulmonary function test was unremarkable.  

On separation examination, the Veteran gave a history of 
shortness of breath, but denied chest pain.  Evaluation of the 
lungs and chest and heart were normal.  No chest or breathing 
abnormality was listed in the summary of defects and diagnoses. 

After service, private records show that in August 2005, in April 
2006, in October 2006, in November 2006, in December 2006, in 
March 2007, and in August 2007 the Veteran was evaluated for 
chest pain or tightness, including on several occasions shortness 
of breath.   No cardiac or pulmonary cause for the symptoms was 
found.  On occasions, the symptoms were associated with anxiety 
or panic attacks. 

VA records show that in October 2005 the Veteran complained of 
panic attacks, during which he experienced chest tightness.  X-
rays showed that the lung fields were clear and there was no 
cardiac enlargement.   In October 2007, the Veteran complained of 
chest pressure.  Chest x-rays revealed the lungs to be clear and 
the heart normal.

In a September 2007 rating decision the Veteran was granted 
service connection for anxiety (claimed as panic attacks).

Analysis

The analysis does not include the question of secondary service 
connection because the RO has not yet adjudicated the claims of 
secondary service connection in the first instance.  

The analysis does address whether the Veteran has a permanent 
physical disability manifested either by chest pain or by 
shortness of breath. 

On the basis of the service treatment records, in October 2001, 
the Veteran initially complained of chest pain and shortness of 
breath and the final assessment was viral syndrome.  In March and 
April 2002, the Veteran was evaluated of chest pain and shortness 
of breath.  An EKG and chest X-ray were normal.  

No obvious etiology of the chest pain and of shortness of breath 
was found.  The final assessment was anxiety with panic attacks.  
In July 2002, the Veteran complained of shortness of breath with 
aerobic exercise.  There were no signs of respiratory distress.  
Chest X-rays showed no pulmonary abnormality and a pulmonary 
function testing was read as normal.

After deployment to Southwest Asia, the Veteran denied chest pain 
and breathing difficulty during the deployment.  In May 2004, the 
Veteran complained of left-sided chest, which appeared 
respiratory.  An EKG showed no acute changes.  In January 2005, 
the Veteran denied having heart problems or shortness of breath.  
On separation examination, the Veteran gave a history of 
shortness of breath, but denied chest pain.  

While the Veteran did complain of chest pain and shortness of 
breath on several occasions during service, there is no factual 
showing that the either chest pain or shortness of breath was 
derived from an in-service injury or disease.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone fails as a 
claim for service connection without evidence of an in-service 
injury or disease to which the pain is connected).  For this 
reasons, a permanent physical disability manifested either by 
chest pain or by shortness of breath was not affirmatively shown 
to be present during service and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

As chest pain and shortness of breath were noted during service, 
the principles of service connection, pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) 
apply.

As for chronicity, as the service treatment record lacks the 
documentation of the combination of manifestations sufficient to 
identify a permanent disability manifested either by chest pain 
or by shortness of breath as there is no evidence of cardiac or 
pulmonary disability and sufficient observation to establish 
chronicity during service based on two or three complaint over a 
three year period, chronicity in service is not adequately 
supported.  

As chronicity in service is not shown, then service connection 
may be shown by either continuity of symptomatology after 
service, 38 C.F.R. § 3.303(b), or by initial diagnosis after 
service, when all the evidence establishes that the disability 
was incurred in service, 38 C.F.R. § 3.303(d).

After service, beginning August 2005 and up to October 2007, the 
Veteran was seen several times for chest pain or tightness, 
including on occasions shortness of breath.  

Although the Veteran is competent to describe symptoms of chest 
pain or tightness, and shortness of breath, he is not competent 
to state that he had or was diagnosed with a particular injury or 
disease.   See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(lay testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge; lay 
testimony is not competent to prove that which requires 
specialized knowledge or training, for example, a diagnosis of a 
particular injury or disease.) 

In this case, a physical disability manifested either by chest 
pain or by shortness of breath is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of a disability therefore is 
medical in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the claim.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition, a contemporaneous 
medical diagnosis, or symptoms that later support a diagnosis by 
a medical professional.  


Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer)).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

A diagnosis of a permanent physical disability manifested either 
by chest pain or by shortness of breath is not a simple medical 
condition that a lay person is competent to identify as a lay 
person is not qualified through education, training, or 
experience to diagnosis cardiac or pulmonary pathology.   
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Whereas here, the determinative questions involve medical 
diagnoses, not capable of lay observation or the claimed 
disabilities are not simple medical conditions, as here, 
competent medical evidence is required to substantiate the 
claims.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.  
And there is no competent medical evidence of a current diagnosis 
of a permanent disability manifested by chest pain or tightness 
or by shortness of breath.  

Also, there is no evidence of a contemporaneous diagnosis of a 
permanent physical disability manifested by chest pain or by 
shortness of breath since service.  And there is no evidence that 
a health-care professional has expressed the opinion that the 
Veteran has a permanent physical disability manifested by either 
chest pain or by shortness of breath derived from an in-service 
injury or disease. 

As a permanent physical disability manifested by chest pain or by 
shortness of breath has not been diagnosed since service or 
currently, there can be no valid claim for service connection 
absent proof of a present disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

To the extent that the Veteran has expressed the opinion that 
chest pain or shortness of breath are due to occupational and 
environmental exposure to irritants in the Persian Gulf, aboard 
ship, and around aircraft, which involves a question of 
causation, under certain circumstances, a lay person is competent 
to offer an opinion on a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

Whether the Veteran's chest pain or shortness of breath was 
caused by occupational and environmental factors cannot be 
determined by one's own personal observation without having 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159 (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience); Layno at 469 (a witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of his symptoms.  For this 
reason, the Board rejects the Veteran's opinion as competent 
evidence to substantiate the claims on the question of causation, 
that is, whether the symptoms were due to occupational and 
environmental factors in the Persian Gulf, aboard ship, and 
around aircraft. 

Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, the Board has already concluded that 
there is no such evidence. 
Since the Veteran served in the Persian Gulf, the Board will 
address whether the Veteran has a qualifying chronic disability, 
which cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317.   In this case, the Veteran's symptoms began 
before his deployment to the Persian Gulf.  Moreover, the 
evidence shows that although no physical cardiac or pulmonary 
injury or disease has been identified to explain the Veteran's 
symptoms, both Navy and private physicians have attributed the 
Veteran's symptoms to anxiety or panic attacks, and the Veteran 
is service connected for anxiety, a known clinical diagnosis.  
[The claims of secondary service connection are remanded to the 
RO for adjudication.].  

As the preponderance of the evidence is against the claims of 
service connection for a permanent disability manifested either 
by chest pain or by shortness of breath, the benefit- of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for a permanent physical disability manifested 
by chest pain is denied. 

Service connection for a permanent physical disability manifested 
by shortness of breath is denied.


REMAND

On the claim of service connection for posttraumatic stress 
disorder, in a statement in July 2006, the Veteran described as 
an in-service stressor, the death of a sailor, a member of the 
ship's crew, who died in his sleep in a bunk near where the 
Veteran slept.  

On VA examination in August 2007, the Veteran was evaluated by a 
VA psychologist for posttraumatic stress disorder.  The VA 
examiner concluded that the Veteran did not have posttraumatic 
stress disorder because he did not meet the criteria for exposure 
to a traumatic event in service, that is, an in-service stressor. 

In the supplemental statement of the case in May 2010, the RO 
denied the claim of service connection for posttraumatic stress 
disorder because there was no credible supporting evidence of an 
in-service stressor.  

As the Veteran has provided information sufficient to warrant 
further development and as VA will make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency unless VA concludes that the records sought do not exist 
or that further efforts to obtain those records would be futile, 
38 C.F.R. § 3.159(c)(2), a request for relevant naval records 
under the duty to assist is necessary. 

On the claims of service connection for chest pain and for 
shortness of breath, the service treatment records show that in 
March and April 2002 the Veteran was evaluated of chest pain and 
shortness of breath.  No obvious etiology of the chest pain and 
of shortness of breath was found.  The final assessment was 
anxiety with panic attacks.  After service, private records show 
that in August 2005, in April 2006, in October 2006, in November 
2006, in December 2006, in March 2007, and in August 2007 the 
Veteran was evaluated for chest pain or tightness, including on 
several occasions for shortness of breath.  No cardiac or 
pulmonary cause for the symptoms was found.  On occasions, the 
symptoms were associated with anxiety or panic attacks. 

In a rating decision in September 2007, the RO granted service 
connection for anxiety (claimed as panic attacks).




As the record raises the claims of service connection for chest 
pain and for shortness of breath secondary to the service-
connected anxiety and as the claims of secondary service 
connection have not been adjudicated in the first instance by an 
Agency of Original Jurisdiction, the claims of secondary service 
connection are REMANDED for the following action.

1.  Provide the Veteran VCAA notice on a 
claim for secondary service connection. 

2.  Ask the Veteran to provide additional 
information on the alleged in-service 
stressors, pertaining to the person, who 
injured his hand on the flight deck, and to 
any person who fell or jumped from the 
ship. 

If the Veteran provides sufficient 
information of any alleged in-service 
stressors, ask the proper Federal custodian 
to search the deck log of the USS Nimitz 
for documentation of the alleged in-
stressor service.

3.  Ask the proper Federal custodian to 
search the deck log of the USS Nimitz from 
May 6 to 12, 2003, and from July 3 to 9, 
2003, while the ship was in the port of 
Jebel Ali, U.A.E., for the noncombat death 
of a sailor, who was a member of the ship's 
crew.  If the records do not exist or that 
further efforts to obtain the records would 
be futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

If there is credible supporting evidence of 
the in-service stressor, afford the Veteran 
a VA examination to determine whether it is 
at least as likely as not that the Veteran 
has posttraumatic stress disorder due to 
the verified in-service stressor. 

The claims folder must be made available to 
the examiner for review.

4.  After the above development is 
completed, adjudicate the claim of service 
connection posttraumatic stress disorder 
and the claims of service connection for 
chest pain and for shortness of breath 
secondary to the service-connected anxiety.   
If any benefit sought remains adverse to 
the Veteran, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


